Title: To John Adams from Benjamin Franklin, 11 June 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy, June 11th. 1781

Mr. Grand has communicated to me a Letter from your Excellency to him, relating to certain Charges in your Account, on which you seem to desire to have my Opinion.
As we are all new in these Matters, I consulted when I was making up my Accounts, one of the oldest Foreign Ministers here, as to the Custom in such Cases. He informed me, that it was not perfectly uniform with the Ministers of all Courts; but that in general where a Salary was given for Service and Expences, the Expences understood were merely those necessary to the Man, such as House keeping, Clothing and Coach: But that the Rent of the Hotel in which he dwelt, the Payment of Couriers, the Postage of Letters, the Salaries of Clerks, the Stationary for his Bureau, with the Feasts and Illuminations made on public Occasions, were esteemed Expences of the Prince or State that appointed him, being for the Service or Honour of his Prince or Nation; and either entirely or in great Part, Expences that as a private Man he would have been under no Necessity of incurring: These therefore were to be charged in his Accounts. He remark’d that it was true the Minister’s House keeping as well as his House, was usually and in some sort necessarily more expensive than those of a private Person; but this he said was considered in his Salary, to avoid Trouble in Accounts: But that where the Prince or State had not purchased or built a House for their Minister, which was sometimes the Case, they always paid his House Rent. I have stated my own Accounts according to these Informations, and I mention them, that If they seem to you reasonable, we may be uniform in our Charges by your charging in the same Manner; or if Objections to any of them occur to you, you would communicate them to me for the same Reason.
Thus you see my Opinion that the Articles you mention of Courtage, Commission, and Ports de Lettres, are Expences that ought to be borne, not by you, but by the United States. Yet it seems to me more proper that you should pay them, and charge them with the other Articles abovementioned, than that they should be paid by me; who not knowing the Circumstances, cannot judge (as you can) of the Truth or Justice of such an Account when presented; and who besides have no Orders to pay more on your Account than your Net Salary.
With Regard to that Salary, tho’ your Receipts to Fitzeau & Grand shown to me, might be quite sufficient to prove they had paid you the Sums therein mentioned. Yet as these are Vouchers for them, and which they have a right to retain, I imagine that it will be clearest if you draw upon me agreable to the Order of Congress; and if this is quarterly it will be most convenient to me.
With great Regard, I have the honour to be Sir, Your Excellency’s most obedient & most humble Servant

B Franklin

